NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2797-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHAN MOYA-TINEO,

     Defendant-Appellant.
_______________________

                   Submitted January 20, 2021 – Decided March 12, 2021

                   Before Judges Fisher and Gilson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 08-10-1445.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anderson D. Harkov, Designated Counsel,
                   on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Alanna M. Jereb, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Johan Moya-Tineo appeals from an order denying his petition

for post-conviction relief (PCR) following oral argument but without an

evidentiary hearing. Defendant contends that his trial counsel was ineffective

because he failed to adequately advise him of the immigration consequences of

his plea. He also argues that because he did not fully understand the immigration

consequences, his plea was not given knowingly and intelligently. We reject

these arguments and affirm.

                                       I.

      In 2008, defendant was indicted for second and third-degree drug-related

charges. On February 18, 2009, defendant pled guilty to third-degree possession

of cocaine with the intent to distribute within 1,000 feet of school property,

N.J.S.A. 2C:35-7 and N.J.S.A. 2C:35-5(a). Before pleading guilty, defendant,

with the assistance of counsel, filled out the then-standard plea form, which

included two questions concerning defendant's immigration status.          First,

defendant was asked whether he was a United States citizen, which defendant

stated he was not. Second, he was asked whether he was aware that his guilty

plea may subject him to deportation, which defendant stated he understood.

Defendant spoke Spanish. Accordingly, the plea form he filled out was in

Spanish and English and a Spanish interpreter translated the communications


                                                                           A-2797-18
                                       2
between defendant and his counsel. The interpreter also translated everything

during the plea hearing.

      During the plea hearing, defendant's counsel confirmed with defendant

that they had reviewed all the questions on the plea form, defendant supplied the

answers, and counsel had accurately recorded defendant's answers on the form.

Counsel also confirmed that defendant was satisfied with his legal services.

      Defendant was then questioned by Judge Marilyn C. Clark. Judge Clark

confirmed with defendant that he understood that by pleading guilty he "could

face deportation." Judge Clark also asked defendant whether he understood that

the crime he was pleading guilty to "is considered to be extremely serious by the

immigration department and [he] may well be deported." Defendant responded

yes, he understood that consequence. Finally, after confirming that defendant

was a permanent resident, Judge Clark asked whether he understood he "could

be deported and, if not, [he] could be turned down for citizenship." Defendant

again responded yes; he understood those consequences.

      In July 2009, consistent with his plea agreement, defendant was sentenced

to two years of probation and all other charges were dismissed. He did not file

a direct appeal.




                                                                           A-2797-18
                                       3
      Almost nine years later, in May 2018, defendant, representing himself,

filed a PCR petition. He was assigned counsel and with the assistance of counsel

he amended his petition. Judge Clark then heard oral arguments on the petition

on January 10, 2019. That same day, she denied the petition, placing her reasons

on the record and issuing a memorializing order.

      Judge Clark did not find the petition was time-barred because defendant

was apparently taken into custody by immigration authorities in 2016. Judge

Clark did find, however, that defendant had not established that his counsel was

ineffective.    She reasoned that defendant had not received affirmative

misadvice. She also reasoned that defendant would have accepted the plea even

knowing he was subject to deportation because it was a very favorable deal.

                                II.

      On appeal, defendant argues

               POINT ONE – THE PCR COURT ERRED WHEN IT
               FAILED TO GRANT DEFENDANT'S REQUEST
               FOR AN EVIDENTIARY HEARING BECAUSE THE
               PLEA FORM AND THE PLEA TRANSCRIPT
               ESTABLISHED A PRIMA FACIE CASE THAT
               TRIAL   COUNSEL    FAILED   TO  INFORM
               DEFENDANT THAT IF HE ENTERED A GUILTY
               PLEA TO DISTRIBUTION OF CDS HE FACED
               MANDATORY DEPORTATION[.]

               POINT TWO – PLEA COUNSEL FAILED TO TELL
               DEFENDANT THE TRUTH:         THAT THE

                                                                          A-2797-18
                                       4
            IMMIGRATION      CONSEQUENCES      OF
            DEFENDANT'S GUILTY PLEA WAS THAT HE
            FACED MANDATORY DEPORTATION BECAUSE
            HE   WAS   PLEADING   GUILTY  TO   AN
            AGGRAVATED FELONY UNDER FEDERAL LAW,
            THUS HE DEPRIVED DEFENDANT OF HIS
            CONSTITUTIONAL RIGHT TO THE EFFECTIVE
            ASSISTANCE OF COUNSEL[.]

            POINT THREE – AS A RESULT OF THE PLEA
            COURT ERRONEOUSLY TELLING DEFENDANT
            HE MAY BE DEPORTED, EVEN THOUGH
            DEFENDANT        FACED      MANDATORY
            DEPORTATION,     DEFENDANT    DID   NOT
            KNOWINGLY AND VOLUNTARILY WAIVE HIS
            RIGHT TO A JURY TRIAL BECAUSE HE LACKED
            A   FULL     UNDERSTANDING     OF   THE
            CONSEQUENCES OF HIS GUILTY PLEA[.]

      Where, as here, the PCR court has not conducted an evidentiary hearing,

legal and factual determinations are reviewed de novo. State v. Harris, 181 N.J.

391, 419 (2004). The decision to proceed without an evidentiary hearing is

reviewed for abuse of discretion. State v. Brewster, 429 N.J. Super. 387, 401

(App. Div. 2013).

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy the two-part Strickland test: (1) "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment[,]" and (2) "the deficient performance prejudiced the

defense." Strickland v. Washington, 466 U.S. 668, 687 (1984); accord State v.

                                                                           A-2797-18
                                       5
Fritz, 105 N.J. 42, 57-58 (1987). On petitions brought by a defendant who has

entered a guilty plea, a defendant satisfies the first Strickland prong if he or she

can show that counsel's representation fell short of the prevailing norms of the

legal community. Padilla v. Kentucky, 559 U.S. 356, 366-67 (2010). Defendant

proves the second component of Strickland by establishing "a reasonable

probability that" defendant "would not have pled guilty," but for counsel's

errors. State v. Gaitan, 209 N.J. 339, 351 (2012) (quoting State v. Nunez-

Valdez, 200 N.J. 129, 139 (2009)).

      After defendant pled guilty in February 2009, the law governing counsel's

obligation to inform a criminal defendant about the potential immigration

consequences of a guilty plea evolved. In 2009, our Supreme Court held that a

defendant could show ineffective assistance of counsel by proving that his guilty

plea resulted from "inaccurate information from counsel concerning the

deportation consequences of his plea." Nunez-Valdez, 200 N.J. at 143.

      In 2010, the United States Supreme Court extended counsel's duty,

holding that counsel had an affirmative duty to inform a defendant entering a

guilty plea regarding the relevant mandatory removal law if it is "succinct, clear,

and explicit[.]" Padilla, 559 U.S. at 381 (Alito, J., concurring). Accordingly,

in Padilla, the Supreme Court expanded the law to encompass both a duty not to


                                                                              A-2797-18
                                         6
provide misinformation, and a duty to affirmatively explain the potential

removal consequences of a criminal guilty plea. Ibid.

      In 2013, the Supreme Court clarified that Padilla imposed a new

obligation and announced a new rule of law. Chaidez v. United States, 568 U.S.

342, 353-54 (2013).      Consequently, the holding in Padilla only applies

prospectively, and defendants whose convictions became final prior to the

holding in Padilla in 2010 cannot benefit from that holding. Id. at 358; see also

Gaitan, 209 N.J. at 373, 375.

      Defendant pled guilty and was sentenced in 2009; he did not file a direct

appeal. Consequently, defendant's petition must be assessed under the standard

announced in Nunez-Valdez, focusing on "whether counsel provided affirmative

misadvice regarding the immigration consequences of [his] guilty plea." State

v. Santos, 210 N.J. 129, 143 (2012) (citing Gaitan, 209 N.J. at 373-74).

Affirmative misadvice evidencing ineffective assistance has been found where

counsel explicitly assured a defendant a plea would not have immigration

consequences. See Nunez-Valdez, 200 N.J. at 131, 134.

      Defendant was not misadvised. Instead, defendant argues that the plea

form he executed was akin to misadvice because it stated that he "may be

deported" but did not state that he faced mandatory deportation.       We have


                                                                           A-2797-18
                                       7
rejected this argument. See Brewster, 429 N.J. Super. at 397. In Brewster, a

defendant executed a similar plea form, which asked: "Do you understand that

if you are not a United States citizen or national, you may be deported by virtue

of your plea of guilty?" Id. at 391. We held that question was not tantamount

to affirmative misinformation under Nunez-Valdez. Id. at 397. We also held

that the plea form was not a misstatement of federal immigration law. Ibid.

      In Nunez-Valdez, the Court did not hold that advising a client he may be

deported was incorrect or deficient legal advice. 200 N.J. at 139-40. Indeed,

the United States Supreme Court in Padilla stated that such advice is sufficient

in many cases. 559 U.S. at 369, 374 n.15. Accordingly, defendant cannot show

that the advice he received deviated from the "prevailing professional norms" in

2009 for a criminal defense attorney. See id. at 366.

      Moreover, the likelihood of actual removal "depends on the enforcement

discretion of federal immigration officials." State v. Blake, 444 N.J. Super. 285,

300 (App. Div. 2016) (citing Brewster, 429 N.J. Super. at 396). The federal

Department of Homeland Security's enforcement priorities have evolved over

the years. Ibid. (citing Dep't of Homeland Sec., Memorandum, Policies for the

Apprehension, Detention and Removal of Undocumented Immigrants 3 (2014)).

Consequently, neither defense counsel nor a state judge can predict with


                                                                            A-2797-18
                                        8
complete accuracy whether a defendant will be removed from the United States

even if the defendant is pleading guilty to an offense that calls for mandatory

removal under federal law. The key point in affirming the denial of defendant's

petition, however, is that defendant's plea counsel did not fall below the then-

prevailing professional norms.

      We also agree with Judge Clark that defendant did not demonstrate that ,

even if he had been advised that he would be deported, he would have rejected

the plea agreement. Defendant was facing four drug-related offenses, including

a second-degree crime. If convicted of those crimes, defendant would have been

subject to presumptive incarceration for a minimum of five years. See N.J.S.A.

2C:43-6(a)(2). Under his plea agreement, defendant received two years of

probation.

      We also reject defendant's argument that his guilty plea was deficient

because Judge Clark informed defendant that he "may well be deported" rather

than would be deported. Read in full context, Judge Clark was clearly advising

defendant that there was a very strong likelihood that he would be deported.

During his plea, defendant acknowledged that he possessed cocaine with the

intent to distribute it within 1,000 feet of school property.      Judge Clark

confirmed with defendant that his plea was being entered voluntarily, without


                                                                          A-2797-18
                                       9
threats or promises outside the record, and with an understanding of the nature

of the charges and the consequences of the plea. See Blake, 444 N.J. Super. at

297; see also R. 3:9-2. In short, the record establishes that defendant gave a

knowing, voluntary, and intelligent guilty plea.

      Next, we reject defendant's contention that he was entitled to an

evidentiary hearing. A petitioner is not automatically entitled to an evidentiary

hearing. State v. Porter, 216 N.J. 343, 355 (2013). The PCR judge should only

grant an evidentiary hearing "if a defendant has presented a prima facie claim in

support of post-conviction relief." State v. Preciose, 129 N.J. 451, 462 (1992).

Here, defendant failed to make that showing and he was not entitled to an

evidentiary hearing.

      Finally, and alternatively, we hold that defendant's petition was time-

barred. Although Judge Clark did not rely on this procedural bar, we can affirm

on this alternative ground. See State v. Guzman, 313 N.J. Super. 363, 371 n.1

(App. Div. 1998) (recognizing that the defendant's petition for PCR can be

procedurally barred as an alternative ground for affirmance).

      Rule 3:22-12(a)(1) precludes PCR petitions filed more than five years

after entry of a judgment of conviction unless the delay was "due to defendant's

excusable neglect and . . . there is a reasonable probability that if the defendant's


                                                                              A-2797-18
                                        10
factual assertions were found to be true enforcement of the time bar would result

in a fundamental injustice[.]" In addition, "[t]he time bar should be relaxed only

'under exceptional circumstances' because '[a]s time passes, justice becomes

more elusive and the necessity for preserving finality and certainty of judgments

increases.'" State v. Goodwin, 173 N.J. 583, 594 (2002) (second alteration in

original) (quoting State v. Afanador, 151 N.J. 41, 52 (1997)).

      To establish "excusable neglect," a defendant must demonstrate "more

than simply . . . a plausible explanation for a failure to file a timely PCR

petition." State v. Norman, 405 N.J. Super. 149, 159 (App. Div. 2009). Factors

to be considered include "the extent and cause of the delay, the prejudice to the

State, and the importance of the [defendant's] claim in determining whether

there has been an 'injustice' sufficient to relax the time limits." Afanador, 151

N.J. at 52 (citation omitted).

      Defendant did not establish excusable neglect. He merely represented that

he was first detained by federal immigration authorities in 2016.           More

importantly, as already detailed, there is no reasonable probability that if

defendant's factual assertions were found to be true, enforcement of the time bar

would result in a fundamental injustice. Defendant gave a knowing, voluntary ,




                                                                            A-2797-18
                                       11
and intelligent plea with the clear understanding that he probably would be

deported.

     Affirmed.




                                                                     A-2797-18
                                   12